IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CARRIE BOATWRIGHT,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5905

MARK BRANNAN,

      Appellee.


_____________________________/

Opinion filed June 28, 2016.

An appeal from the Circuit Court for Levy County.
Stanley H. Griffis III, Judge.

Claire Cubbin, for Appellant.

Lorraine H. Sherman, for Appellee.


PER CURIAM.

      AFFIRMED. See Aills v. Boemi, 29 So. 3d 1105, 1109 (Fla. 2010)

(“Appellate review is . . . limited to the specific grounds for objection raised at

trial.”); Yau v. IWDWarriors, Corp., 144 So. 3d 557, 560 (Fla. 1st DCA 2014)

(holding that an appellate court cannot reverse an “unpreserved claim of error absent

fundamental error”).

LEWIS, B.L. THOMAS and MAKAR, JJ., CONCUR.